Case 1:20-cr-20217-CMA Document 5 Entered on FLSD Docket 11/19/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-20217-CR-ALTONAGA

   UNITED STATES OF AMERICA,

   vs.

   CLAUDIA PATRICIA DIAZ GUILLEN, and
   ADRIAN JOSE VELASQUEZ FIGUEROA,

           Defendants.
  __________________________________________/

                                       ORDER OF DISMISSAL

           Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of Court

   endorsed hereon, the United States hereby dismisses without prejudice the information against the

   above-named defendants because they have declined to waive indictment and proceed by

   information.

          On March 26, 2020, Chief Judge K. Michael Moore issued an Order Concerning Grand

   Jury Sessions. See https://web.flsd. uscourts.gov/uploads /adminOrders/2020/2020-22.pdf. That

   order continued all grand jury sessions until April 27, 2020. Id., l.

          Subsequent     orders    continued    grand   juries   until     November   16,   2020.   See

   https://web.flsd.uscourts.gov/uploads/adminOrders /2020/2020-24.pdf;

   https://web.flsd.usco urts.gov/uploads/adminOrders /2020/2020-33.pdf;

   https://web.flsd.uscourts.gov/upload s/adminOrders/2020 /2020-41. pdf;

   https://web.flsd.uscourts.gov/uploads/adminOrders/2020/2020-53.pdf;

   https: //web.flsd.uscourts.gov/uploads /adminOrders/2020/2020-76.pdf.
Case 1:20-cr-20217-CMA Document 5 Entered on FLSD Docket 11/19/2020 Page 2 of 2


                                                                 CASE NO. 20-20217-CR-ALTONAGA


           Given the suspension of grand juries and the inability of the United States to present criminal

   matters for indictment until at least November 17, 2020, as well as concerns about the running of the

   statute of limitations on certain substantive counts in this particular case, the government filed the

   instant information to "institute" it within the meaning of 18 U.S.C. §3282(a). See United States v.

   Burdix-Dana, 149 F.3d 741, 743 (7th Cir. 1998).

           As counsel for Ms. Diaz Guillen and Mr. Velasquez Figueroa has represented to the

   Government that Ms. Diaz Guillen and Mr. Velasquez Figueroa will not consent to proceed by

   information, the government seeks to dismiss the information at this time and will later, when

   grand juries return to regular session, seek an indictment. See 18 U.S.C. §§ 3288 and 3289. The

   government has conferred with counsel for Ms. Diaz Guillen and Mr. Velasquez Figueroa, who

   agrees to the requested relief.


                                                      Respectfully submitted,

  _________________________                           _________________
  ARIANA FAJARDO ORSHAN                              DANIEL S. KAHN, ACTING CHIEF
  UNITED STATES ATTORNEY                             CRIMINAL DIVISION, FRAUD SECTION
  SOUTHERN DISTRICT OF FLORIDA                       U.S. DEPARTMENT OF JUSTICE

   cc:    Kurt Lunkenheimer, AUSA
          Vanessa Sisti, Assistant Chief
          Paul Hayden, Trial Attorney
          U.S. Marshal



   Leave of Court is GRANTED for the filing of the foregoing Dismissal.


   DATE: Nov. 19, 2020
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE




                                                     2
